Citation Nr: 0403218
Decision Date: 02/04/04	Archive Date: 03/31/04

DOCKET NO. 98-02 273                        DATE FEB 04 2004  

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 1955.

In an April 1989 rating decision, the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans' Affairs (VA) denied the veteran's claim for service connection for a low back disability. This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 1997 rating decision, in which the RO denied the veteran's request to reopen that claim. In an October 2002 decision, the Board reopened the claim, finding that new and material evidence had been received. The Board remanded the case in July 2003 for further development, and the case was returned to the Board in September 2003.

FINDINGS OF FACT

The veteran's current low back disability is unrelated to a disease or injury incurred in active service.

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by the veteran's active duty service. 38 U.S.C.A. §§ 1110,5107 (West 2002); 38 C.F.R. § 3.303,  3.304 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefines the obligations of VA with respect to the duty to assist, including to obtain medical opinions where necessary, and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

- 2



VA has a duty to notify the claimant of the evidence needed to substantiate his claim, of what evidence he is responsible for obtaining and of what evidence VA will undertake to obtain. 38 U.S.C.A. § 51 03(a)(West 2002); Quartuccio v. Principi, 16V et. App. 183 (2002). The RO provided this notice in a letter dated in June 2001.

The United States Court of Appeals for Veterans Claims (Court) has recently announced that VA is also required to inform claimants that they should submit evidence in their possession. Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13,2004); see 38 C.F.R. § 3.l59(b) (2003). The notice provided to the veteran did not explicitly tell him to submit evidence in his possession. However, he responded to the notice by reporting that he did not have any evidence to submit. This response evidences the veteran's understanding that he was to submit evidence in his possession.

In addition, it is noted that VCAA notice was provided after the initial adjudication in this case. In a recent decision of the of the United States Court of Appeals for Veterans Claims, the majority expressed the view that a claimant was entitled to VCAA notice prior to initial adjudication of the claim, but declined to specify a remedy were adequate notice was not provided prior to initial RO adjudication. Pelegrini v. Principi, slip op. 8-9. In this case the veteran was not prejudiced by the delayed notice. He did not report the existence of, or submit, additional evidence in response to the notice. Even if he had submitted additional evidence substantiating his claim he would have received the same benefit as he would have received had he submitted the evidence prior to initial adjudication. The effective date of any award based on such evidence, would have been fixed in accordance with the claim that was the subject of the initial adjudication. 38 C.F.R. § 3.l56(b) (2003) (new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision, if a timely appeal has been filed, will be considered as having been filed with the claim, which was pending at the beginning of the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and material evidence is received within the appeal period, the effective date will be set as if the prior denial had not been made).

- 3 



VA has also complied with its obligation to afford the veteran a contemporaneous examination. The claims file contains the results of a VA examination that was the product of a review of the claims folder and contains all findings needed to evaluate the disability. VA has also obtained all relevant treatment records. These actions have complied with VA's duty to assist the veteran with the development of his claim. 38 U.S.C.A. § 5103A (West2002).

I.  Factual Background

The veteran's complete service medical records have not been obtained, and they are presumed to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC). The United States Court of Appeals for Veterans Claims (Court) has indicated that when a veteran's service records are presumed to have been destroyed in that fire, VA has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the veteran. See Gregory v. Brown 8 Vet. App. 563, 570 (1996); O'Hare v. Derwinski, 1 Vet. App. 365,367 (1991).

The only remaining service medical record included in the claims file is the March 1955 service separation examination report. At that tin1e, it was noted that the veteran's musculoskeletal system was clinically normal.

Private medical records dated in November 1984 reveal that the veteran developed low back pain after heavy lifting on the job. He subsequently developed severe left leg pain with radiation from the hip to the heel with numbness. The veteran's hospital course included a lumbar myelogram, a left L5-Sl hemilaminotomy and exploration. The veteran then underwent an L5 laminectomy and L5-S1 discectomy.

Correspondence dated in September 1986 from a private physician, notes a diagnostic impression of mechanical low back pain secondary to osteoarthritis with residual left S1 nerve damage from previous massive disc rupture. The veteran's history of massive central disc hernia in 1984 and subsequent surgery were also noted.

- 4



Private medical records dated from November 1972 to September 1987 show that the veteran complained of pain in his side on bending after lifting heavy objects at work. A June 1978 record reflects that the veteran complained of pain in the low abdomen and left hip. Several records dated in 1984 show treatment for back pain. An August 1984 X-ray study revealed a diagnostic impression ofn'linin1al degeneration of the lower lumbar spine in the anterior aspect.

On VA examination in February 1989, the diagnoses included chronic back trouble and postoperative residuals from surgery for herniated nucleus populous. A radiology report noted mild lumbar spondylosis.

During a June 1998 hearing before RO personnel, the veteran testified that his low back pain began during active service. He said that such symptoms were recurrent during and after service. He maintained that the received treatment for low back complaints prior to his back surgery in 1984.

On VA examination in February 2003, the veteran reported that his back pain had its onset during basic training in 1953. He did not recall a specific injury that precipitated his back symptoms. He stated that he was treated during service for low back complaints and obtained relief. The veteran indicated that since his discharge, he had intermittent pain which became worse due to heavy manual labor. He reported his history of back surgery in 1984 and stated that he has had pain ever since. He said that he had daily pain with radiation to the left hip and buttock to the fifth toe with numbness of the sole. The examiner indicated that the veteran's reported back pain during service was more likely than not, mechanical low back pain with intermittent mechanical low back pain since that time. It was noted that the veteran likely suffered an acute disc herniation in 1984, resulting from a work injury. The examiner commented that if the veteran had had a significant injury to his back in 1953 which resulted in the severe disc herniation in 1984, one would expect a n10re significant spondylosis or more evidence of chronic changes of his back. It was the examiner's opinion that although the veteran may have had mechanical low back pain with it's onset in service, his disc herniation resulting in

- 5 


surgery and symptoms of radiculopathy were all acute from the work injury in 1984.

A February 2003 radiology report noted that examination of the lumbar spine revealed changes of spondylosis.

The veteran underwent an electromyography (EMG) study in February 2003 which was normal. It was noted that there was no electrodiagnostic findings of peripheral neuropathy or evidence of acute or chronic radiculopathy on needle EMG study.

VA medical records dated from March 1998 to April 2003 essentially show that the veteran received treatment for a variety of conditions, including low back pain.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

A grant of service connection requires medical evidence of a current disability, medical, or in some cases lay, evidence of in-service incurrence of a disease or injury, and medical evidence of a nexus between the claimed in-service disease or injury and the current disease or injury. Hickson v. West, 12 Vet. App. 247,253 ( 1999).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. However, continuity of symptoms is required where the condition in service is not, in fact, chronic or where diagnosis of chronicity may be legitimately questioned. 38 C.F .R. § 3.303(b) (2003).

In addition, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § § 1110, 1113(b) (West 2002); 38

- 6


C.F .R. § 3.303 (d) (2003). The Board must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board does not read into 0'Hare the presumption that the missing medical records would, if they still existed, necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed. See Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran. Russo v. Brown, 9 Vet. App. 46 (1996). While it is unfortunate that the veteran's service medical records are unavailable, the appeal must be decided on the evidence of record.

The veteran contends that his current low back disorder began in 1953 during active duty; and that he continued to experience back pain thereafter. Although his statements and sworn testimony are probative of symptomatology, they are not competent or credible evidence of a diagnosis, or medical causation of a disability. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).

The only competent medical opinion as to the relationship between in service back pain and a current back disability, consists of the opinion reported on the February 2003 VA examination. That opinion was against the veteran's claim. The VA examiner conducted a comprehensive examination of the veteran and review of the record and concluded that it was unlikely that any reported mechanical low back pain experienced in service was related to the acute disc herniation following the 1984 work injury.

- 7 


-;
The examiner's opinion is supported by the post-service evidence, which reflects treatment for low back symptoms beginning only in 1984 after an industrial accident. In this case, the record before the Board is devoid of any clinical evidence to support the assertions of continuity of symptoms for the period from discharge until the 1980 's, almost three decades after service separation. But even, if such a continuity were accepted, there is no competent evidence linking that symptomatology to a current back disability. The post-service evidence of record. generally consists of clinical reports describing the veteran's work-related back injury and subsequent treatment. None of these records suggests a causal relationship between any low back disability and his military service.

The weight of the credible evidence is against a finding that the veteran's current low back disorder is related to a disease or injury in service. As the preponderance of the evidence is against the veteran's claim, the benefit-of-the-doubt rule is inapplicable, and the claim for service connection for a low back disorder must be denied. Gilbertv. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a low back disorder is denied.

Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

- 8




